Title: From Thomas Jefferson to the Rev. Charles Clay, 21 May 1773
From: Jefferson, Thomas
To: Clay, Rev. Charles



Dear Sir
Monticello, May 21, 1773.

Mr. Carr is to be buried at this place, and I am to beg the favor of you to officiate at his funeral and to give a sermon. I have fixed on no day because I knew not what day would suit you. You will therefore be pleased to appoint one and to inform me of it by the bearer. Any day after Monday would suit me, and the sooner the better, because I left Mr. Warples in so low a situation that his life could not be depended on, which makes me extremely anxious to return. Tuesday, Wednesday or Thursday at farthest I could wait for. I believe I must get the further favor of you to bring the clerk of one of your churches, as Mr. Moore (the only person in the neighborhood who could act in that capacity) lies very ill at a distance from home. I would choose the service should begin about half after ten in the morning if agreeable to you. I am, dear sir, your very humble serv’t.

Th: Jefferson

